Citation Nr: 1042325	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-13 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent 
for right ureterolithiasis, previously claimed as kidney 
dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, increased the disability 
evaluation for the Veteran's service-connected right 
ureterolithiasis status post surgical resection with scar, also 
claimed as kidney dysfunction, to 10 percent disabling, effective 
May 17, 2006.  The Veteran contends that a higher disability 
evaluation is warranted.  The Board notes that during the course 
of the appeal, the Veteran's claims file was temporarily brokered 
to the St. Louis, Missouri, VA Regional Office.  

The Board notes that in an April 2007 Decision Review Officer 
(DRO) decision, the RO granted a 10 percent evaluation for a 
scar, status post ureterolithiasis removal, effective May 17, 
2006.  In the decision, the RO explained that the scar was 
previously rated with the Veteran's service-connected kidney 
disability, but a separate evaluation was deemed warranted based 
on the evidence of record.  As such, the Board has framed the 
issue as noted on the title page.  The Board also notes that as 
of this date, the Veteran has not expressed disagreement with 
such disability rating.  

In October 2010, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the Veteran waived 
initial RO consideration of the new evidence submitted in 
conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Remand of the claim for an increased rating for the right 
ureterolithiasis, previously claimed as kidney dysfunction, is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.  

Review of the record reveals that during the October 2010 
hearing, the Veteran stated that he received treatment for his 
service-connected kidney disability every three to six months 
since 2009 at his local VA outpatient treatment facility.  See 
Hearing Transcript, p. 7.  However, review of the claims file 
shows that VA outpatient treatment records as of September 2009 
have not been obtained.  The Board notes that since VA has notice 
of outstanding potential relevant records, VA has a duty to 
obtain those records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c) (2010).  Additionally, VA records are considered part 
of the record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding the 
Veteran's claim.  Therefore, as VA has notice of the existence of 
additional VA records, they must be retrieved and associated with 
the other evidence already on file.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from the Michael E. DeBakey VA Medical 
Center in Houston, Texas.  All 
records/responses received should be 
associated with the claims file.  All 
efforts to obtain the records should be 
fully documented, and the facility must 
provide a negative response if records are 
not available.  

2.  Thereafter, the RO should arrange for 
any further development deemed necessary in 
the matter of entitlement to an increased 
evaluation in excess of 10 percent for 
right ureterolithiasis, previously claimed 
as kidney dysfunction, to include ordering 
a VA examination.  

3. Thereafter, the remaining issue on 
appeal should be readjudicated.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran and 
his representative should be provided with 
a supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

